United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   March 3, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60971
                          Summary Calendar


EVER TORRES-RIASCO,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 550 223
                        --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Ever Torres-Riasco petitions this court for review of the

Board of Immigration Appeals’ (“BIA”) decision affirming the

Immigration Judge’s (“IJ”) order denying his application for

cancellation of removal pursuant to 8 U.S.C. § 1229b(b).         Torres-

Riasco challenges the IJ’s finding that he failed to meet any of

the three requirements for cancellation of removal.      This court

reviews only the BIA’s decision except to the extent that the




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-60971
                                -2-

IJ’s decision influenced the decision of the BIA.    See Beltran-

Resendez v. INS, 207 F.3d 284, 286 (5th Cir. 2000); Mikhael v.

INS, 115 F.3d 299, 302 (5th Cir. 1997).    Accordingly, because the

BIA’s decision rested solely upon the hardship requirement, the

other requirements for cancellation of removal are not at issue.

     Because this case involves the granting of relief under

8 U.S.C. § 1229b(b), the jurisdictional bar of 8 U.S.C.

§ 1252(a)(2)(B)(i) is implicated.   See Garcia-Melendez v.

Ashcroft, 351 F.3d 657, 661 (5th Cir. 2003).   The jurisdiction-

stripping provision eliminates jurisdiction over those decisions

that involve the exercise of discretion.    Mireles-Valdez v.

Ashcroft, 349 F.3d 213, 216 (5th Cir. 2003).   The IJ’s

determination that Torres-Riasco’s spouse and child would not

suffer an “exceptional and extremely unusual hardship” if Torres-

Riasco were removed to Colombia involved the exercise of

discretion.   Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir.

2004).   Therefore, this court lacks jurisdiction to review the

IJ’s determination on hardship.   The respondent’s motion to

dismiss the petition for lack of jurisdiction is GRANTED, and

Torres-Riasco’s petition is DISMISSED.